Exhibit 10.1

LOGO [g155805g69l03.jpg]

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), is entered into as of November 02,
2009 (“Effective Date”) by and between Dialogic Corporation (“Dialogic”) and
Jean Gagnon (“Executive”).

WHEREAS Executive has been employed by Dialogic since June 26, 2001 (“Start
Date”) under the terms of an offer letter as has been amended from time to time
(“Original Employment Agreement”) and currently occupies the position of
Executive Vice President and Chief Financial Officer.

WHEREAS Dialogic and Executive wish to more fully set out the terms of
Executive’s employment with Dialogic and therefore desire to replace the
Original Employment Agreement with this Agreement as of the Effective Date.

WHEREAS, notwithstanding the foregoing, Dialogic acknowledges that, for all
purposes related to Executive’s employment, including but not limited to
Executive’s rights under this Agreement, rights under law and rights under
Dialogic policies, it shall recognize Executive’s full term of employment,
commencing on the Start Date.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other consideration, the receipt of which is hereby acknowledged,
Dialogic and Executive hereby agree as follows:

1. Preamble. The preamble of this Agreement forms an integral part of this
Agreement as if it was recited at length herein.

2. Employment. Dialogic agrees to continue to employ Executive and Executive
hereby accepts such continued employment with Dialogic to serve as Executive
Vice President and Chief Financial Officer for Dialogic and its direct and
indirect subsidiaries (“Dialogic Group”), upon the revised terms and conditions
as set forth in this Agreement for the period beginning on the Effective Date
and continuing until the termination of Executive’s employment with Dialogic, as
permitted under Section 6 of this Agreement (the “Employment Period”).

3. Position and Duties.

 

  (a) During the Employment Period, Executive shall serve as the Executive Vice
President and Chief Financial Officer of the Dialogic Group and shall have the
normal duties, responsibilities and authority of an individual holding such
position, subject to the power of the Board of Directors of Dialogic, or its
successor company, if applicable, (in either case, the “Board”) to reasonably
expand or limit such duties, responsibilities and authority within the confines
of the customary duties, responsibilities and authority commensurate with
Executive’s position.

 

  (b) Executive shall report to the President and Chief Executive Officer of
Dialogic or such other individual as the Board may designate, and Executive
shall devote his best efforts and his full business time and attention (except
for permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the business of Dialogic and the
business and affairs of all the Dialogic Group. Executive shall perform his
duties and responsibilities to the best of his abilities in a diligent,
trustworthy, businesslike and efficient manner.

 

 

 

     Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada
H4M 2V9 www.dialogic.com      Tel: 514 745-5500 Fax: 514 745-5588    Page 1 of 9
with Appendices



--------------------------------------------------------------------------------

LOGO [g155805g69l03.jpg]

 

  (c) Notwithstanding the foregoing, during the Employment Period, it shall not
be a violation of this Agreement for Executive to (i) run for and hold public
office; (ii) serve on industry trade, civic or charitable boards or committees;
(iii) deliver lectures or fulfill speaking engagements; or (iv) manage personal
investments, as long as such activities do not negatively impact in a material
way the performance of the Executive’s duties and responsibilities to Dialogic.
During the Employment Period, the Executive shall be permitted to serve on
for-profit corporate boards of directors and advisory committees if approved in
advance by the Board, which approval shall not be unreasonably withheld or
delayed unless the company concerned is a direct or indirect competitor of
Dialogic, in which case the Board may withhold approval at its entire
discretion.

 

  (d) Dialogic acknowledges that Executive is required by virtue of his position
to serve as a director and officer of Dialogic and/or many other companies in
the Dialogic Group. Dialogic agrees to maintain directors and officers insurance
that will cover Executive in the performance of his functions as a director and
officer of Dialogic and any other company in the Dialogic Group. Dialogic and
Executive have executed the indemnity agreement, attached hereto as Annex A
(“Indemnity Agreement”) and agree that the Indemnity Agreement supercedes any
previous indemnity agreements executed by Dialogic and Executive, including the
indemnity agreement executed January 1, 2003. This Indemnity Agreement remains
in effect during and after the Employment Period.

4. Base Salary, Bonus and Benefits.

 

  (a) Base Salary. During the Employment Period, Executive’s base salary shall
be as set from time to time by the Board or a Committee of the Board
(“Compensation Committee”), but under no circumstances will be less than
CAD$255,990 per annum (“Base Salary”), unless a reduction in pay is mutually
agreed to by both Executive and Dialogic. The Base Salary shall be payable in
regular installments in accordance with Dialogic’s general payroll practices and
shall be subject to customary withholding taxes and standard payroll deductions.
Notwithstanding this paragraph 4(a), Executive and Dialogic have entered into a
letter agreement dated April 8, 2009, a copy of which is attached to this
Agreement as Annex B, providing for temporary salary reductions as part of a
company-wide initiative, and which continue in effect until cancelled pursuant
to terms of such letter agreement. However, Dialogic and Executive agree that,
for the purposes of determining Executive’s entitlements under paragraph 6(c) of
this Agreement, such entitlements shall be calculated using the actual Base
Salary stipulated in this paragraph 4(a) irrespective of any agreed-to temporary
reduction.

 

  (b)

Car Allowance. Executive will continue to receive an annual car allowance of CAD
7,200, which allowance shall be paid in 24 roughly equal installments of CAD300
each on approximately the 15th and last day of each calendar month.

 

  (c) Bonus. Executive will be eligible for any bonus plan put into place by
Dialogic that covers Executive’s position, and will be advised of the terms and
conditions of such a bonus plan when and if applicable (“Bonus”). Bonus payments
are always subject to the terms of the applicable Dialogic bonus plan.

 

  (d) Benefits. During the Employment Period, Executive will be entitled to
participate in all of Dialogic’s employee benefit programs for which senior
executive employees of Dialogic are generally eligible (collectively, the
“Benefits”).

 

 

 

     Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada
H4M 2V9 www.dialogic.com      Tel: 514 745-5500 Fax: 514 745-5588    Page 2 of 9
with Appendices



--------------------------------------------------------------------------------

LOGO [g155805g69l03.jpg]

 

  (e) Paid Time Off. During the Employment Period, Executive will be entitled to
paid time off, which paid time off benefits shall accrue and shall otherwise be
administered and taken in accordance with Dialogic’s policy for paid time off as
in effect from time to time. Such paid time off includes 20 vacation days per
year and public holidays recognized by Dialogic in Quebec, Canada, and as
published in Dialogic’s company policies, from time to time. Furthermore during
the period where the temporary salary reduction referred to in Section 4A is in
effect, Executive is entitled to an additional two (2) paid days per month,
provided that it is scheduled and taken in accordance with Dialogic’s policy for
paid time off as in effect from time to time. Dialogic acknowledges that
Executive has exceptionally been permitted to carry over unused vacation days
from previous years, such that Executive is currently credited with 21 days of
such carried over vacation as of April 30, 2009, which are exceeding the
vacation amounts Executive would otherwise be entitled to carry over. (“Vacation
Carry-Over Days”). It is hereby agreed that Executive will make reasonable
efforts to use a minimum of five (5) such Vacation Carry-Over Days per year,
provided that it is scheduled and taken in accordance with Dialogic’s policy for
paid time off as in effect from time to time.

 

  (f) Expenses. Executive acknowledges that the position of Executive Vice
President and Chief Financial Officer is one that will require extensive travel
in order to perform the specified job responsibilities. Dialogic shall reimburse
Executive for all reasonable expenses incurred by him in the course of
performing his duties under this Agreement which are consistent with Dialogic’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to Executive’s compliance with Dialogic’s
requirements with respect to reporting and documentation of such expenses.

 

  (g) RRSP Contribution. Executive will continue to receive an RRSP contribution
in the amount of a minimum of CAD 5,400 on an annual basis which shall be
directly deposited December of each calendar year and no later than January of
the following year of each calendar year into the account designated by
Executive.

5. Stock Options. Executive was awarded 287,000 options in Dialogic as of
January 1, 2004. Those options have fully vested and are exercisable (“Existing
Options”). The Existing Options give Executive the right to subscribe for an
equal number of common shares of the capital of Dialogic (“Shares”) under the
terms defined in the Dialogic Amended and Restated Stock Option Plan (“Plan”) at
a price of $0.19 cents CAD per Share. Executive was also awarded 100,000 options
on June 22, 2007 (“Newer Options”) some of which have vested as of the Effective
Date and others which shall continue to vest under the terms of the Plan but
which are solely exercisable under the conditions set out in the Plan. The Newer
Options give Executive the right to subscribe for an equal number of Shares
under the terms defined in the Plan at a price of $1.11 USD per Share.
Section 3.6 of the Plan provides for the circumstances under which options will
have an earlier termination date than the Expiry Date defined in the Plan unless
otherwise determined by the Board. Dialogic agrees that, unless Executive is
terminated under this Agreement for Cause in accordance with paragraph 6(a)(i),
to seek approval from the Board and to recommend to the Board to waive the early
expiration provision in the case of the Existing Options and Newer Options and
any future options received by Executive under the Plan and allow such options
to remain in full force and effect until the original Expiry Date or until
exercised, whichever is the earlier.

 

 

 

     Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada
H4M 2V9 www.dialogic.com      Tel: 514 745-5500 Fax: 514 745-5588    Page 3 of 9
with Appendices



--------------------------------------------------------------------------------

LOGO [g155805g69l03.jpg]

 

6. Termination of Employment.

 

  (a) Dialogic and Executive agree that Executive’s employment under this
Agreement may be terminated in any of the following ways, subject only to the
terms of this Section 6:

 

  (i) By Dialogic with Cause (as defined below) on simple notice from Dialogic
to Executive, the whole without further notice, payment in lieu of notice,
severance or any indemnity whatsoever due to Executive;

 

  (ii) By Dialogic without Cause upon giving Executive at least sixty (60) days
prior notice in writing of such termination (“Notice Period”). During the Notice
Period, and as a condition of the benefits and payments set out in paragraph
6(c), Executive will continue to diligently and faithfully exercise his duties
and responsibilities hereunder, including providing a successful turnover to
either his direct manager or to any other person designated by Dialogic.
Notwithstanding the foregoing, Dialogic may, at its option and sole discretion,
choose to waive the benefit of Executive’s services for all or part of the
Notice Period, in which event, Dialogic will, in addition to its obligations
under paragraph 6(c), continue to pay Executive his Base Salary hereunder for
such remaining part of the Notice Period, up to a maximum of 60 days from the
date on which such notice of termination is given. Without prejudice to the
foregoing, Executive and Dialogic may mutually agree for Executive to take all
or part of his accrued and untaken vacation during the Notice Period;

 

  (iii) As a result of Executive’s resignation upon Executive’s providing
Dialogic with at least sixty (60) days prior notice in writing of his intention
to resign (“Notice of Resignation Period”). During the Notice of Resignation
Period, Executive will continue to diligently and faithfully exercise his duties
and responsibilities hereunder, including providing a successful turnover to
either his direct manager or to any other person designated by Dialogic.
Notwithstanding the foregoing, Dialogic may, at its option and sole discretion,
choose to waive all or part of the Notice of Resignation Period, in which event,
Dialogic will, in addition to any obligations it may have under paragraph 6(b),
continue to pay Executive his Base Salary hereunder for such remaining part of
the Notice of Resignation Period, up to a maximum of 60 days from the date on
which such notice of resignation is given. Without prejudice to the foregoing,
Executive and Dialogic may mutually agree for Executive to take all or part of
his accrued and untaken vacation during the Notice of Resignation Period.

 

  (iv) As a result of Executive’s Death or Disability;

 

  (v) As a result of Executive’s Constructive Dismissal (as defined below).

 

  (b) In the event that Executive’s employment is terminated with Cause under
paragraph 6(a)(i) or of Executive’s resignation under paragraph 6(a)(iii),
Executive’s employment hereunder will be deemed to have ended as of the date on
which notice of termination is given or the last day of the Notice of
Resignation Period, as the case may be, and Executive shall be entitled to
receive only his Base Salary through to such date, as well as all accrued and
untaken vacation including the Vacation Carry- Over Days as per Dialogic’s
policy, subject to all applicable withholding and other appropriate deductions.

 

 

 

     Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada
H4M 2V9 www.dialogic.com      Tel: 514 745-5500 Fax: 514 745-5588    Page 4 of 9
with Appendices



--------------------------------------------------------------------------------

LOGO [g155805g69l03.jpg]

 

  (c) In the event that Executive’s employment is terminated without Cause under
paragraph 6(a)(ii), as a result of Executive’s Constructive Dismissal under
paragraph 6(a)(v) or as a result of Executive’s Disability under paragraph
6(a)(iv), Executive’s employment hereunder will be deemed to have ended as of
(a) the last day of the Notice Period, (b) the date on which Executive gives
notice of his intent to resign as a result of an event of Constructive
Dismissal, or (c) the date on which Executive is notified of the termination of
his employment as a result of Disability, as the case may be (in each case, the
“Termination Date”), and Executive shall be entitled to receive, in addition to
any notice entitlement under paragraph 6(a)(ii), and subject to all applicable
withholding and other appropriate deductions:

 

  (i) Base Salary through the Termination Date;

 

  (ii) Any then accrued and unpaid Bonus for any fiscal year of Dialogic which
ended prior to the Termination Date and to which Executive is entitled under the
terms of the applicable bonus plan, in which case such Bonus will be paid on the
date such Bonus would otherwise have been payable to Executive;

 

  (iii) All accrued and untaken vacation as of the Termination Date including
the Vacation Carry-Over Days, the whole in accordance with Dialogic policy;

 

  (iv) Executive’s then Base Salary for a period equivalent to one (1) month per
year of service with Dialogic (as calculated from Executive’s Start Date through
the Termination Date, including a pro-rata amount for any partial year of
employment), up to a maximum of twenty-four (24) months (“Severance Period”),
payable in arrears in accordance with Dialogic’s general payroll practices
commencing with the first payroll following Termination Date and ending at the
end of the Severance Period;

 

  (v) Payment of Executive’s Car Allowance during the Severance Period in
accordance with Dialogic’s practices and policies then in effect;

 

  (vi) Any RRSP contribution that would normally have been made during the
Severance Period in accordance with Dialogic’s practices and policies then in
effect;

 

  (vii) Continuation of Dialogic’s contributions to Executive’s medical and
dental benefits provided by Dialogic during the Severance Period, but only to
the extent that Executive is not otherwise eligible to receive substantially
equivalent health insurance in connection with any subsequent employment
obtained by Executive. Short-term and Long-term disability and life insurance
coverage shall end on the Termination Date;

 

  (viii) Executive shall be allowed to purchase his laptop computer for book
value from Dialogic and shall be able to retain his cell phone or blackberry at
his request provided he assumes the associated costs following the Termination
Date.

 

  (d) Executive’s entitlement to the payments and benefits referred to in
paragraph 6(c) is conditional upon Executive’s execution of a full and final
general release, pursuant to which Executive will release Dialogic, any member
of the Dialogic Group, the Board and the other officers of Dialogic from all
claims relating to his employment or termination thereof, except for Dialogic’s
express obligations under paragraph 6(c) and those of Dialogic’s express
obligations designed to survive the Agreement such as paragraph 2(d) and Exhibit
A, which general release shall be in a form and content mutually agreeable to
Executive and Dialogic. As part of such general release, Dialogic, the Dialogic
Group, and the Board and officers shall release any claims it may have against
the Executive, his heirs and successors relating to his employment or
termination thereof except for Executive’s express obligations designed to
survive the Agreement such as paragraph 10.

 

 

 

     Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada
H4M 2V9 www.dialogic.com      Tel: 514 745-5500 Fax: 514 745-5588    Page 5 of 9
with Appendices



--------------------------------------------------------------------------------

LOGO [g155805g69l03.jpg]

 

  (e) In the event that Executive’s employment is terminated by reason of the
Executive’s death, Executive’s employment hereunder will be deemed to have ended
as of the date of his death, and Executive’s estate or representatives thereof
will be entitled to receive all Base Salary and payment of all accrued and
untaken vacation including the Vacation Carry-Over Days through the date of
Executive’s death, as well as any then accrued and unpaid Bonus for any fiscal
year of Dialogic which ended prior to Executive’s death and to which Executive
would have been entitled under the terms of the applicable bonus plan, in which
case such Bonus will be paid on the date such Bonus would otherwise have been
payable to Executive.

 

  (f) Except as expressly provided in this Section 6 or as required by law, upon
the date Executive ceases to be employed by Dialogic (i) all of Executive’s
rights to Base Salary, Bonus and Benefits hereunder (if any) shall cease
immediately and (ii) no other notice, pay in lieu of notice, severance,
retirement benefits or any other payment or entitlement whatsoever shall be due
or payable by Dialogic or any company of the Dialogic Group to Executive.

 

  (g) Executive and Dialogic agree that the notice and payments set out in this
Section 6 include all notice and payments to which Executive may be entitled by
law in the Province of Quebec. Executive agrees that the notice and payments
specified above are in full satisfaction of any amounts to which Executive might
be entitled under this Agreement as well as any applicable law, including under
the Act respecting labour standards and the Civil Code of Quebec.

 

  (h) Upon any termination of Executive’s employment, for any reason, whether by
Executive or by Dialogic, Executive shall immediately resign from all positions
as a corporate officer and directorships of Dialogic or of any Dialogic Group
company or any of their related or affiliated companies, as applicable.

 

  (i) For purposes of this Agreement, the following definitions will apply:

 

  (i) “Cause” will mean (i) Executive’s conviction by a court (or plea of guilty
or no contest) of a felony; (ii) any act(s) or omission(s) by Executive which is
grossly negligent and which results in material harm to the business,
operations, financial condition, properties, assets, prospects, value or
reputation of any company of the Dialogic Group; (iii) Executive’s willful
misconduct which results in material harm to Dialogic or any company of the
Dialogic Group and/or which has a material adverse effect on the business,
operations, properties, assets, prospects, value or business relationships of
any company of the Dialogic Group; (iv) Executive’s willful disregard of the
lawful and reasonable written directives of the Board or the President and CEO
provided that Executive shall have five (5) business days from written
notification of the breach by Dialogic in which to remedy such breach; or (v) a
material breach by the Executive of any material covenant of this Agreement,
including those set out in Sections 7, 8 and 9 hereof, provided that Executive
shall have twenty (20) business days from written notification of the breach by
Dialogic in which to remedy such breach; or (vi) Executive’s gross negligence in
the performance of a material aspect of his job functions and responsibilities.
“Constructive Dismissal” shall mean, without Executive’s express written
consent, (i) the material breach by Dialogic (or any successor thereto) of any
of its material obligations under this Agreement (including the obligation of
Dialogic to pay Base Salary), provided that such breach is not cured within
twenty (20) business days after written notice by Executive to the Board, copied
to Dialogic’s Senior VP Human Resources, that such breach has occurred and will
serve as cause for Constructive Dismissal, (ii) the material reduction or
diminution by the Board of the duties, responsibilities, title, authority or
reporting relationship of Executive or the assignment by the Board to Executive
of duties that, in all material respects, are inconsistent with Executive’s
position as Executive Vice President and Chief Financial Officer of Dialogic,
provided that such action is not cured within twenty (20) business days after
written notice by Executive to the Board, copied to Dialogic’s Senior VP Human
Resources, that such event has occurred and will serve as cause for Constructive
Dismissal, or (iii) the relocation of the Executive’s principal office to a
location that is more than 50 miles from Montreal, Quebec, Canada without prior
agreement with Executive.

 

 

 

     Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada
H4M 2V9 www.dialogic.com      Tel: 514 745-5500 Fax: 514 745-5588    Page 6 of 9
with Appendices



--------------------------------------------------------------------------------

LOGO [g155805g69l03.jpg]

 

  (ii) “Disability” shall mean the absence of Executive from Executive’s duties
to Dialogic on a full-time basis for a total of six months during any 12-month
period as a result of incapacity due to mental or physical illness which is
determined by (i) a physician selected by Dialogic and acceptable to Executive
or Executive’s legal representative (such agreement as to acceptability not to
be unreasonably withheld or delayed), (ii) a court of competent jurisdiction or
(iii) indisputable evidence of the applicable incapacity. A Disability shall not
be “incurred” hereunder until, at the earliest, the last day of the sixth month
of such absence

7. Agreement to Withhold Amounts Owed to Dialogic: Should it be reasonably
determined that Executive owes Dialogic money for any reason, either during
Executive’s employment or upon or following termination of Executive’s
employment, Executive agrees that Dialogic may withhold such amounts owed from
any amounts payable to Executive under this Agreement.

8. Confidential Information. Executive acknowledges that he has executed
Dialogic’s Confidentiality Agreement, which is attached as Annex C to this
Agreement and which forms a separate and standalone agreement between the
parties which survives any termination of this Agreement. Upon termination of
his employment for whatever reason, should Dialogic so request Executive shall
immediately deliver to Dialogic, or at any other time Dialogic may request, all
information (as defined in the Confidentiality Agreement) relating to the
business or affairs of any Dialogic Group company which he may then possess or
have under his control. Alternatively Dialogic may, at its sole discretion,
permit the Executive to retain the confidential information pursuant to
Executive’s obligations under Annex C should Executive so accept, in order to be
able to ask Executive questions related to such information following the
Termination Date. Executive shall be permitted to retain his rolodex, PDA and
similar address and personal telephone directories.

9. Inventions and Patents. Executive acknowledges that he has executed
Dialogic’s Inventions and Secrecy Agreement, a copy of which is attached as
Annex D to this Agreement and which forms a separate and standalone agreement
between the parties which survives any termination of this Agreement.

 

 

 

     Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada
H4M 2V9 www.dialogic.com      Tel: 514 745-5500 Fax: 514 745-5588    Page 7 of 9
with Appendices



--------------------------------------------------------------------------------

LOGO [g155805g69l03.jpg]

 

10. Non-Solicitation; Non-Competition.

 

  (a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of his employment with
Dialogic he has and will continue to become familiar with Dialogic’s and the
Dialogic Group’s trade secrets and with other confidential information
concerning the Dialogic Group and that his services shall be of special, unique
and extraordinary value to the Dialogic Group. Therefore, Executive agrees that,
during the Employment Period and for twelve (12) months thereafter:

 

  (i) Executive will not directly or indirectly solicit any business involving
or similar to any existing or planned products or services marketed by any
Dialogic company from any person or organization which was, to Executive’s
knowledge, within two (2) years prior to his termination, a customer or a bona
fide prospective customer of any Dialogic Group company;

 

  (ii) Executive will not request or advise any customer, bona fide prospective
customer, supplier, licensee, licensor, landlord or other business relation of
any Dialogic Group company to withdraw, curtail or cancel its business dealings
with such Dialogic Group company;

 

  (iii) Executive will not directly or indirectly recruit , or solicit any
employee of any Dialogic Group company or encourage any employee of any Dialogic
Group company to leave such Dialogic Group company’s employ.

 

  (b) Each party hereto agrees not to make, or cause or assist any other person
to make, any statement or communication (other than for the purpose of enforcing
this Agreement) to any third party which impugns or attacks, or is otherwise
critical of, the reputation, business or character of, or is an untrue statement
regarding Executive, Dialogic or any Dialogic Group company.

 

  (c) In the event of the breach by Executive of any of the provisions of this
Section 10, Dialogic shall be entitled, in addition to all other available
rights and remedies, to withhold any or all of the amounts agreed to be paid to
the Executive hereunder until such breach is cured. If, at the time of
enforcement of this Section 10, a court shall hold that the duration or scope
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the maximum duration or scope reasonable under such
circumstances shall be substituted for the stated duration or scope and that the
court shall be allowed to revise the restrictions contained herein to cover the
maximum period and scope permitted by law.

11. Remedies. In addition and supplementary to other rights and remedies
existing in its favor, either party may apply to the court of law or equity of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof,
including Sections 7, 8 or 9 hereof.

12. Law Applicable: All terms of this Agreement shall be interpreted under the
laws of the Province of Quebec and the laws of Canada applicable therein.

13. Severability: If, for any reason, any provision of this Agreement is held
invalid, the other provisions shall remain in effect insofar as is consistent
with law.

14. Language: This Agreement has been drafted in English at the express wish of
the parties. Ce contrat a été rédigé en anglais à la demande expresse des
parties.

 

 

 

     Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada
H4M 2V9 www.dialogic.com      Tel: 514 745-5500 Fax: 514 745-5588    Page 8 of 9
with Appendices



--------------------------------------------------------------------------------

LOGO [g155805g69l03.jpg]

 

15. Confidentiality: The parties agree to keep the substance of this Agreement
and/or any discussions or negotiations relating to this Agreement in the
strictest confidence and to not reveal the terms of this Agreement to anyone
except on a confidential basis to their professional, financial or legal
advisors or, in the case of Executive, to his immediate family, for any reason
whatsoever, except as required by law. Notwithstanding the foregoing, Dialogic
may disclose this Agreement and/or its terms on a strictly confidential basis to
duly authorized persons who require such information in the normal course of
business or in the context of any business operation or transaction.

16. Entire Agreement: This Agreement expresses the entire agreement between
Executive and Dialogic with respect to Executive’s employment and it may not be
amended except in writing.

17. By signing this Agreement, Executive expressly acknowledges that he has had
an adequate opportunity to review and consider the Agreement before signing it,
including an opportunity to consult with legal counsel of his choosing should he
so wish, and that he is signing this Agreement voluntarily and with the intent
to be bound by its terms.

 

DIALOGIC CORPORATION

 

Nick Jensen, President CEO and Chairman of the Board of Directors

Please indicate your acceptance of these terms and conditions by signing where
indicated below and faxing a copy of this Agreement (including any Annexes) to
the attention of Rosanne Sargent, Senior V.P. Human Resources, to her fax number
at 973-967-6030, or by sending a PDF copy to her via email at
Rosanne.sargent@dialogic.com, and then sending the executed originals to her
attention at 1515 Route Ten East, Parsippany, NJ, 07054, with a signed copy to
Beverly Draper, for your personnel file which is maintained in Montreal, Quebec,
Canada.

 

 

    

 

   Executive: Jean Gagnon      Date   

 

 

 

     Dialogic Corporation 9800 Cavendish Blvd 5th Floor Montreal Quebec Canada
H4M 2V9 www.dialogic.com      Tel: 514 745-5500 Fax: 514 745-5588    Page 9 of 9
with Appendices



--------------------------------------------------------------------------------

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is entered into
on August 1, 2010 by and between Dialogic Corporation (“Dialogic”) and Jean
Gagnon (“Executive”).

WHEREAS Executive and Dialogic entered into an Employment Agreement with an
effective date of November 2, 2009 (“Agreement”) under which the Executive
currently occupies the position of Executive Vice President and Chief Financial
Officer.

WHEREAS on May 12, 2010, Dialogic entered into an Acquisition Agreement (the
“Acquisition Agreement”), by and between Dialogic and Veraz Networks, Inc.
(“Veraz”), pursuant to which (i) Veraz agreed to acquire all of the outstanding
shares of Dialogic in exchange for shares of Veraz common stock and (ii) all
outstanding options to purchase Dialogic common shares will be exchanged for
options to purchase Veraz common stock (the “Arrangement”).

WHEREAS, Dialogic has asked the Executive to assume a different position within
the Dialogic Group (as later re-defined in this Amendment) effective upon the
consummation of the Arrangement.

WHEREAS Executive has agreed to assume the position of Senior Vice President,
Finance effective upon the consummation of the Arrangement.

WHEREAS Dialogic and Executive have agreed that in consideration of Executive
agreeing to assume the position of Senior Vice President, Finance, the Agreement
will be revised, effective upon the consummation of the Arrangement as set out
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other consideration, the receipt of which is hereby acknowledged,
Dialogic and Executive hereby agree as follows:

 

  (1) Preamble. The preamble of this Amendment forms an integral part of this
Amendment as if it was recited at length herein.

 

  (2) Effective Date. This Amendment shall solely take effect upon the date of
consummation of the Arrangement. In the event the Arrangement is not consummated
this Amendment shall be of no force and effect.

 

  (3) All references in the Agreement to the position of Executive Vice
President and Chief Financial Officer shall be replaced by references to Senior
Vice President, Finance.

 

  (4) The definition of the Dialogic Group will be amended so that the Dialogic
Group is defined as Dialogic and its parent company, Veraz and all direct and
indirect subsidiaries of Veraz and Dialogic.

 

  (5) The reference to “President and Chief Executive Officer” in the first
sentence of Section 3(b) is deleted and replaced by “Executive Vice President
and Chief Financial Officer.”

 

  (6) The first sentence of Section 4(a) entitled Base Salary is revised to read
as follows:

“During the Employment Period, Executive’s base salary shall be as set from time
to time by Dialogic, but under no circumstances will be less than CAD$255,990.00
per annum (“Base Salary”), unless a reduction in pay is mutually agreed to by
both Executive and Dialogic.”



--------------------------------------------------------------------------------

  (7) The amount of severance set out in Section 6 (c) (iv) of the Agreement
shall be replaced by the following:

Executive’s then Base Salary for the greater of (a) twelve months or (b) a
period equivalent to one (1) month per year of service with Dialogic (as
calculated from Executive’s Start Date through the Termination Date, including a
pro-rata amount for any partial year of employment), with a maximum of
twenty-four (24) months (“Severance Period”), payable in arrears in accordance
with Dialogic’s general payroll practices commencing with the first payroll
following Terminate Date and ending at the end of the Severance Period;

 

  (8) The definition of Constructive Dismissal set out in Section 6 (i) (ii) of
the Agreement shall be replaced by the following:

“Constructive Dismissal” shall mean, without Executive’s express written
consent, (i) the material breach by Dialogic (or any successor thereto) of any
of its material obligations under this Agreement (including the obligation of
Dialogic to pay Base Salary), provided that such breach is not cured within
twenty (20) business days after written notice by Executive to the CEO, copied
to Dialogic’s Senior VP Human Resources, that such breach has occurred and will
serve as cause for Constructive Dismissal, or (ii) the material reduction or
diminution by Dialogic of the duties, responsibilities, title, authority or
reporting relationship of Executive or the assignment by the Company to
Executive of duties that, in all material respects, are inconsistent with
Executive’s position as Senior Vice President, Finance, provided that such
action is not cured within twenty (20) business days after written notice by
Executive to the CEO, copied to Dialogic’s Senior VP Human Resources, that such
event has occurred and will serve as cause for Constructive Dismissal, or
(iii) the relocation of the Executive’s principal office to a location that is
more than 50 miles from Montreal, Quebec, Canada without prior agreement with
Executive or (iv) the Executive’s resignation no later than one year following
the Arrangement where the Executive has advised the CEO, copied to Dialogic’s
Senior VP Human Resources that he wishes to return to the position of Executive
Vice President and Chief Financial Officer and Dialogic has not allowed the
Executive to return to the position of Executive Vice President and Chief
Financial Officer or agreed with the Executive on a different mutually agreeable
senior officer position within twenty (20) business days of the Executive’s
written notice.

 

  (9) Except as modified in this Amendment, the terms of the Agreement remain
unchanged and in full force and effect.

 

  (10) By signing this Amendment, Executive expressly acknowledges that he has
had an adequate opportunity to review and consider the Amendment before signing
it, including an opportunity to consult with legal counsel of his choosing
should he so wish and that he is signing this Amendment voluntarily and with the
intent to be bound by its terms.

 

DIALOGIC CORPORATION  

 

  Nick Jensen, President,   CEO and Chairman of the Board of Directors  



--------------------------------------------------------------------------------

Please indicate your acceptance of these terms and conditions by signing where
indicated below and faxing a copy of this Agreement (including any Annexes) to
the attention of Rosanne Sargent, Senior VP, Human Resources, to her fax number
at 781-433-9232, or by sending a PDF copy to her via email at
rosanne.sargent@dialogic.com, and then sending the executed originals to her
attention at 1515 Route Ten East, Parsippany, NJ, 07054.

 

 

 

    

 

  Executive: Jean Gagnon      Date